Me. Justice Hutchison
delivered tlie opinion of the Court.
Isidoro Lebrón was convicted of murder in the second degree. His motion for a new trial, based on Subdivisions 4 and 6 of Section 303 of the Code of Criminal Procedure, was overruled.
Subdivision 4 of that Section provides for the granting of a new trial “when the verdict has been decided by lot, or by any means oiher than a fair expression of opinion on the part of all the jurors.” Attached to the motion for a new trial was an affidavit of one of the jurors to the effect that in his belief, opinion and judgment the accused was guilty of manslaughter, not of murder in the second degree, but that contrary to this belief, opinion and judgment he had, because of his inexperience, joined the other jurors in returning a verdict of murder in the second degree. It was *409not the intention of tlie Legislature in Subdivision 4 to permit a juror, by sucb an affidavit, to impeaeli Ms own verdict arrived at in the usual way by unanimous consent, without coercion or extraneous influence. Such a verdict is a “fair expression of opinion on the part of all the jurors,” within the meaning of that subdivision.
Subdivision 6 of Section 303 authorizes the granting of a new trial “when the verdict is contrary to law or evidence.” But we find no error in the refusal of the District Judge to sustain the motion for a new trial upon this ground.
Another contention is that the District Court erred in refusing defendant’s request for.an instruction as to voluntary manslaughter. The brief for appellant fails to show that any such request was in fact made or refused, but, be this as it may, there seems to have been no evidence upon which to base such an instruction.
The judgment and order appealed from must be affirmed.